TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00088-CR


                              Matthew James Farrell, Appellant

                                                v.

                                 The State of Texas, Appellee




               FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
          NO. CR2015-006, THE HONORABLE DIB WALDRIP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Matthew James Farrell seeks to appeal the district court’s order that did not

consider Farrell’s “Motion to Set Aside Conviction and Dismiss Charges” because the court

concluded that it lacked jurisdiction to grant the request for judicial clemency. See Tex. Code

Crim. Proc. art. 42A.701(f). We conclude that we lack jurisdiction to consider this appeal.

               “The standard for determining jurisdiction is . . . whether the appeal is authorized

by law.” Abbott v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008); see Tex. Code Crim.

Proc. art. 44.02 (addressing defendants’ appeals in criminal cases); Tex. R. App. P. 25.2(a)(2)

(authorizing appeals from “judgment of guilt or other appealable order”); State ex rel. Lykos v.

Fine, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011) (noting that appeals in criminal cases are

permitted only when specifically authorized by statute). There is no statutory authorization for a

defendant to appeal an order that does not grant judicial clemency because the trial court
concludes that it lacks jurisdiction over the motion for judicial clemency. See Gomez v. State,

No. 10-15-00338-CR, 2018 Tex. App. LEXIS 3100, at *1-2 (Tex. App.—Waco May 2, 2018, no

pet.) (mem. op., not designated for publication) (dismissing defendant’s appeal from order

denying his motion for judicial clemency after trial court determined that it lacked jurisdiction);

Raley v. State, 441 S.W.3d 647, 651 (Tex. App.—Houston [1st Dist.] 2014, pet. ref’d) (same);

Nelson v. State, No. 05-13-00069-CR, 2013 Tex. App. LEXIS 14095, at *1 (Tex. App.—Dallas

Nov. 18, 2013, no pet.) (mem. op., not designated for publication) (dismissing defendant’s

appeal of trial court’s order concluding that it lacked jurisdiction to consider defendant’s motion

for judicial clemency); see also Dewalt v. State, 417 S.W.3d 678, 685 n.34 (Tex. App.—Austin

2013, pet. ref’d) (noting that defendant has no right to appeal order denying judicial clemency).

               Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App.

P. 43.2(f).


                                             __________________________________________
                                             Gisela D. Triana, Justice


Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Jurisdiction

Filed: May 30, 2019

Do Not Publish




                                                2